Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of August 27, 2015,
by and between Bob Evans Farms, Inc., a Delaware corporation (the “Company”),
and Douglas N. Benham (the “Executive”).

WHEREAS, the Company desires to retain the Executive to serve as the Company’s
Executive Chair and the Executive desires to serve and be so employed by the
Company; and

WHEREAS, the Company and the Executive wish to establish the terms of the
Executive’s employment with the Company, the financial obligations of the
Company to the Executive and to specify certain rights, responsibilities and
duties of the Executive.

NOW, THEREFORE, in consideration of the premises and the mutual terms and
conditions hereof, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Employment. Subject to the terms and conditions of this Agreement, the
Company hereby employs the Executive as the Company’s Executive Chair upon the
terms and conditions hereinafter set forth. The Board of Directors of the
Company (the “Board”) agrees to continue to nominate the Executive for election
as a member of the Board and to recommend that the Company’s stockholders elect
the Executive as a member of the Board for and during the Term.

2. Duties; Exclusive Services; Office Space and Travel.

a. During the Term and subject to the terms and conditions of this Agreement,
the Executive shall (i) serve as, and have the title of, the Company’s Executive
Chair, exercising the authority of the Company’s Chief Executive Officer until
such time as the Company hires a Chief Executive Officer, following which
Executive shall provide expertise, insight and guidance in support of the Chief
Executive Officer and related assistance in furtherance of a smooth transition,
(ii) report to the Board and perform such duties and responsibilities as may be
prescribed from time to time by the Board, (iii) if elected, serve as a member
of the Board, (iv) perform and discharge faithfully, diligently and to the best
of his ability such duties and responsibilities, and devote such time to the
Company as is necessary to fulfill his duties hereunder, (v) comply with and
abide by all terms and conditions set forth in this Agreement, all applicable
work policies, procedures and rules as may be issued from time to time by the
Company and all federal, state and local statutes, regulatory and public
ordinances governing the performance of his duties hereunder, and (vi) not
engage in any other business activity, whether or not for gain, profit or other
pecuniary advantage, that in the reasonable judgment of the Board could
interfere with the performance of Executive’s obligations under this Agreement.

b. Notwithstanding anything to the contrary contained in this Agreement, it
shall not be a violation of this Agreement for Executive to (i) devote
reasonable periods of time to charitable and community activities and industry
or professional activities (including, without limitation, serving on the board
of directors of not-for-profit entities), (ii) manage personal



--------------------------------------------------------------------------------

business interests and investments, (iii) continue to own less than 2% of a
certain business previously identified to the Board, or (iv) continue to serve
as an employee/consultant for DNB Advisors, provided that DNB does not provide
consulting services to any company (other than those that Executive has most
recently prior to the date hereof disclosed to the Company as recipients of
advice from DNB Advisors) without the prior approval of the Board (or applicable
committee thereof), such approval not to be unreasonably withheld or delayed, so
long as such activities in (i), (ii) or (iv) do not interfere with the
performance of Executive’s obligations under this Agreement. Executive may not,
without the prior approval of the Board (or applicable committee thereof), such
approval not to be unreasonably withheld or delayed, serve on the board of
directors (or other governing or advisory body) of any other for profit
corporation or entity; provided, however, that Executive may continue to serve
on any such governing or advisory body on which he serves on the date of this
Agreement.

c. Executive will be based in Atlanta, Georgia and Charleston, South Carolina
and shall not be required to travel more than an average of eight days per
month.

3. Term. Subject to earlier termination as hereinafter provided, this Agreement
shall commence on August 27, 2015 (the “Effective Date”) and shall continue
through the earlier of (a) the date of the Company’s 2017 annual meeting of
stockholders, and (b) September 1, 2017 (the “Term”). With respect to Board
service following the Term, the Company acknowledges that a person that has
served (but is no longer serving) as Executive Chair may be renominated to the
Board notwithstanding that his or her service as Executive Chair may, under the
circumstances, prevent that person from being considered independent.

4. Compensation.

a. Subject to the terms and conditions of this Agreement, during the Term and as
compensation for his services rendered under this Agreement, the Executive shall
be entitled to receive the following:

i. Base Salary. The Executive’s annual base salary is five Hundred Thousand
Dollars ($500,000.00) (the “Base Salary”), and shall be payable in 26 equal
bi-weekly installments or, if different, the Company’s regular payroll schedule,
prorated for any partial employment month.

ii. Grant of Restricted Stock Units. On September 4, 2015, the Executive shall
be granted an award of restricted stock units (the “RSU Award”) corresponding to
21,000 shares of common stock of the Company (“Company Shares”). The RSU Award
will vest (A) with respect to 9,500 Company Shares on the earlier of (I) the
date of the Company’s 2016 annual meeting of stockholders, and (II) September 1,
2016 (“Tranche 1 RSUs”), and (B) with respect to 11,500 Company Shares on the
earlier of (I) the date of the Company’s 2017 annual meeting of stockholders,
and (II) September 1, 2017 (“Tranche 2 RSUs”), subject, in each case, to
Executive’s continued employment with the Company through the applicable vesting
date.

iii. No Other Compensation. Executive will not be eligible for any other
compensation during the Term in connection with his employment as Executive
Chair or his service on the Board, except as set forth above. For the avoidance
of doubt, Executive will not be required to forfeit any compensation paid or
equity awards granted prior to the Effective Date.

b. Recoupment Policy. Notwithstanding any other provision of this Agreement to
the contrary, the Executive is subject to the Bob Evans Farms, Inc. Executive
Compensation Recoupment Policy, as amended from time to time (the “Recoupment
Policy”). In the event of any conflict between this Agreement and the terms of
the Recoupment Policy, the terms of the Recoupment Policy shall control.



--------------------------------------------------------------------------------

5. Reimbursement of Expenses. Business Expense Reimbursements. Subject to such
rules and procedures as from time to time are specified by the Company and in
accordance with the Company’s expense reimbursement policy applicable to
directors as in effect on the date of this Agreement, the Company shall
reimburse the Executive for reasonable business expenses necessarily incurred in
the performance of his duties under this Agreement (in a manner that ensures
that the Executive bears no cost, fee or tax as a result of such expenses). To
the extent that any expenses, reimbursement, fringe benefit or other, similar
plan or arrangement in which Executive participates during the Term (including
any reimbursements under this Section 5 or thereafter provides for a “deferral
of compensation” within the meaning of Code Section 409A, then such amount shall
be reimbursed in accordance with Treasury Regulation section 1.409A-3(i)(1)(iv),
including (i) the amount eligible for reimbursement or payment under such plan
or arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to any reimbursement or
in-kind benefit is not subject to liquidation or exchange for another benefit.

6. Confidentiality/Trade Secrets. The Executive acknowledges that his position
with the Company is one of the highest trust and confidence both by reason of
his position and by reason of his access to and contact with the trade secrets
and confidential and proprietary business information of the Company. Both
during the Term and thereafter, the Executive covenants and agrees as follows:

a. He shall use his best efforts and exercise reasonable diligence to protect
and safeguard the trade secrets and confidential and proprietary information of
the Company, including but not limited to financial information, the identity of
its customers and suppliers, its arrangements with customers and suppliers, and
its technical and financial data, records, compilations of information,
processes, recipes and specifications relating to its customers, suppliers,
products and services;

b. He shall not disclose any of such trade secrets and confidential and
proprietary information, except as may be required in the course of his
employment with the Company or by law; and



--------------------------------------------------------------------------------

c. He shall not use, directly or indirectly, for his own benefit or for the
benefit of another, any of such trade secrets and confidential and proprietary
information.

d. All files, records, documents, drawings, specifications, memoranda, notes, or
other documents relating to the business of the Company, in whatever form,
format or medium, whether prepared by the Executive or otherwise coming into his
possession, shall be the exclusive property of the Company and shall be
delivered to the Company and not retained by the Executive upon termination of
his employment for any reason whatsoever or at any other time upon request of
the Board, or, at the option of the Company, he may destroy all such material
and certify such destruction in writing to the Company within ten (10) days
following the termination of his employment or such request by the Company.

e. The covenants set forth in this Section 6 shall continue to be binding upon
the Executive notwithstanding the termination of his employment with the Company
for any reason whatsoever. It is expressly agreed that (i) the remedy at law for
the breach of this Section 6 is inadequate, (ii) injunctive relief and specific
performance shall be available without the necessity of posting bond or other
security to prevent the breach, or any threatened breach, thereof and (iii) the
Company may seek such relief in any court of competent jurisdiction. For
purposes of this Section 6, any reference to the Company shall include the
Company and any of its affiliated entities.

7. Termination of Employment. Any reference to the Executive’s “Separation from
Service” or “Separate from Service” shall have the same meaning as provided in
Treasury Regulation section 1.409A-1(h). The Executive’s employment with the
Company may be terminated as follows:

a. Death of the Executive. The Executive’s employment hereunder will terminate
upon his death, and the Executive’s beneficiary will be entitled to (i) any Base
Salary that is accrued but unpaid, (ii) any business expenses that are
unreimbursed, all, as of the date of termination of employment, and (iii) (A) if
Executive’s death occurs prior to the vesting of the Tranche 1 Units, immediate
vesting and settlement of the Tranche 1 Units, and (B) if the Executive’s death
occurs after the vesting of the Tranche 1 Units and before the vesting of the
Tranche 2 Units, immediate vesting and settlement of the Tranche 2 Units. In the
absence of a beneficiary designation by the Executive, or if the Executive’s
designated beneficiary does not survive him, payments and benefits described in
this subsection will be paid to the Executive’s estate. All payments due under
this Section 7(a) shall be made within thirty (30) days after the date of the
Executive’s death.

b. Disability. The Executive’s employment hereunder may be terminated by the
Company in the event of his Disability upon not less than thirty (30) days prior
written notice to the Executive. For purposes of this Agreement, “Disability” or
“Disabled” means the inability of the Executive to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months. During any period
that the Executive fails to perform his duties hereunder as a result of a
Disability (“Disability Period”), the Executive will continue to receive his
Base Salary at the rate then in effect for such



--------------------------------------------------------------------------------

period commencing on the date the Executive is determined to be Disabled until
his employment is terminated pursuant to this subsection; provided, however,
that payments of Base Salary so made to the Executive will be reduced by the sum
of the amounts, if any, that were payable to the Executive under any “bona fide
disability benefit plan” as such term is defined in Treasury Regulation section
1.409A-1(a)(5), with any such offset being made in accordance with Treasury
Regulation section 1.409A-3(i)(1)(ii). In the event that the Company elects to
terminate the Executive’s employment pursuant to this subsection, the Executive
will be entitled to (i) any Base Salary that is accrued but unpaid, (ii) any
business expenses that are unreimbursed, all, as of the date of termination of
employment, and (iii) (A) if the date of termination occurs prior to the vesting
of the Tranche 1 Units, immediate vesting and settlement of the Tranche 1 Units,
and (B) if the date of termination occurs after the vesting of the Tranche 1
Units and before the vesting of the Tranche 2 Units, immediate vesting and
settlement of the Tranche 2 Units. Any payments of Base Salary during the
Disability Period shall be made in accordance with the payroll procedures
described in Section 4(a)(i) of this Agreement. Any payments due under this
Section 7(b) shall be made within thirty (30) days after the date of the
Executive’s termination of employment and the settlement of any portion of the
RSU Award shall occur on the sixtieth (60th) day following Executive’s
termination of employment.

c. Termination of Employment for Cause. The Company may terminate the
Executive’s employment at any time for “Cause.” For purposes of this Agreement,
the following shall constitute “Cause”: (i) indictment for, conviction of, or
pleading guilty or nolo contendere to, a felony or a crime of moral turpitude;
(ii) commission of a willful and material act of dishonesty involving the
Company or any of its subsidiaries; (iii) breach of the Company’s policies or
procedures that causes material harm to the Company or its business reputation;
(iv) willful misconduct which causes material harm to the Company or its
subsidiaries or affiliates or their business reputation; or (v) willful and
continued failure to perform duties (except due to mental or physical
incapacity), and such breach is not cured, to the extent curable, in the
Company’s good faith belief within five (5) business days after Executive’s
receipt of written notice on behalf of the Board. In the event that the Company
terminates the Executive’s employment for Cause, the Executive will be entitled
to no further payments or benefits hereunder other than any Base Salary that is
accrued but unpaid and any business expenses that are unreimbursed, all, as of
the date of termination of employment. All payments due under Section 7(c) shall
be made within thirty (30) days after the date of the Executive’s termination of
employment.

d. Termination Without Cause or for Good Reason. The Company may terminate the
Executive’s employment for any reason upon written notice to the Executive. If
the Executive’s employment is involuntarily terminated by the Company for any
reason other than the reasons set forth in paragraphs (a), (b) or (c) of this
Section 7 or if the Executive terminates his employment with the Company for
Good Reason, the Executive will be entitled to the following payments and
benefits:

i. Any Base Salary that is accrued but unpaid and business expenses that are
unreimbursed as of the date of termination of employment which payment shall be
due within thirty (30) days after the date of the Executive’s termination of
employment;



--------------------------------------------------------------------------------

ii. Payment in a lump sum, within sixty (60) days following the date of his
Separation from Service, of the amount of any portion of the Executive’s Base
Salary for the period from the date of termination through the end of the Term;
and

iv. Accelerated vesting and settlement, within sixty (60) days following the
date of his Separation from Service, of any unvested portion of the RSU Award.

For purposes of this Agreement, “Good Reason” shall mean a material diminution
in Executive’s duties, authorities or responsibilities as Executive Chair, other
than as a result of the assignment of such duties, authorities or
responsibilities to a Chief Executive Officer of the Company; provided, however,
that the failure of stockholders to elect Executive to the Board shall not
constitute Good Reason so long as there is no material diminution in Executive’s
duties, authorities or responsibilities as Executive Chair, and provided
further, that Executive’s termination of employment shall not be deemed to be
for Good Reason unless (A) Executive has notified the Company in writing
describing the occurrence of the Good Reason event within ten (10) days of such
occurrence, (B) the Company fails to cure such Good Reason event within thirty
(30) days after its receipt of such written notice and (C) the termination of
employment occurs within forty-five (45) days after the occurrence of the
applicable Good Reason event

e. Voluntary Termination by the Executive. The Executive may resign and
terminate his employment with the Company without Good Reason upon not less than
sixty (60) days prior written notice to the Company. In the event that the
Executive so terminates his employment pursuant to this Section 7(e), the
Executive will be entitled to any Base Salary that is accrued but unpaid and any
business expenses that are unreimbursed, all, as of the date of termination of
employment. All payments due under Section 7(e)(i) shall be made within thirty
(30) days after the date of the Executive’s termination of employment.

f. No Duplication of Severance Benefits. Except as specifically provided for
herein, the payments provided for in this Section 7 of this Agreement are in
lieu of and supersede any severance or termination benefits to which the
Executive might otherwise be entitled, and there will be no duplication of
payments or benefits made under this Agreement and any other agreement with, or
plan, policy, or program maintained by, the Company.

g. Certain Delays in Payment if the Executive is a Specified Employee.
Notwithstanding anything in this Agreement to the contrary, if the Executive is
a “specified employee” (within the meaning of Treasury Regulation section
1.409A-1(i) and as determined under the Company’s policy for determining
specified employees) on the date of his Separation from Service and the
Executive is entitled to a payment and/or a benefit under this Agreement that is
required to be delayed pursuant to Code Section 409A(a)(2)(B)(i), then such
payment or benefit, as the case may be, shall not be paid or provided for (or
begin to be paid or provided for) until the first business day of the seventh
month following the date of the Executive’s Separation from Service (or, if
earlier, the date of the Executive’s death). The first payment that can be made
to the Executive following such postponement period shall include the cumulative
amount of any payments or benefits that could not be paid or provided for during
such postponement period due to the application of Code
Section 409A(a)(2)(B)(i).



--------------------------------------------------------------------------------

h. Conditions to Payment and Benefits. Except as required under applicable law,
the obligation of the Company to make payments (other than Base Salary earned by
the Executive prior to his separation from employment and payment for any
unreimbursed business expenses) and to provide for accelerated vesting and
settlement of the RSU Award after his termination of employment under
Section 7(b) or Section 7(d) is expressly conditioned on (i) the Executive’s
timely execution, without revocation, of a release of claims in a form
reasonably satisfactory to the Company prior to the first date that
payment/settlement is to occur and (ii) the Executive’s continued full
performance of his obligations under Section 6. With respect to any payments or
other benefits payable to the Executive after his termination of employment that
are subject to Code Section 409A, to the extent that the period during which the
Executive may execute, without revocation, a release of claims as set forth in
this Section 7(h) begins in one taxable year of the Executive and ends in a
second taxable year of the Executive, such payments/settlement shall not be made
until the second taxable year of the Executive, regardless of when the Executive
executes the release. The first payment that can be made to the Executive
following such postponement period shall include the cumulative amount of any
payments or benefits that could not be paid or provided for during such
postponement period due to the application of this Section 7(h).

i. Resignation from All Positions. Notwithstanding any other provision of this
Agreement, upon the termination of the Executive’s employment for Cause, unless
otherwise requested by the Board, the Executive shall immediately resign as of
the date of termination from the Board. The Executive hereby agrees to execute
any and all documentation to effectuate such resignation upon request by the
Company, but he shall be treated for all purposes as having so resigned upon
termination of his employment, regardless of when or whether he executes any
such documentation.

8. Arbitration of Disputes. Except for disputes and claims arising out of or
relating to Section 6 of this Agreement, disputes or controversies arising out
of or relating to this Agreement, including the basis on which the Executive is
terminated, will be resolved by arbitration in accordance with the rules of the
American Arbitration Association. The award of the arbitrator will be final,
conclusive and non-appealable and judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction. The
arbitrator must be an arbitrator qualified to serve in accordance with the rules
of the American Arbitration Association and one who is approved by the Company
and the Executive. If the Executive and the Company fail to agree on an
arbitrator, each must designate a person qualified to serve as an arbitrator in
accordance with the rules of the American Arbitration Association and these
persons will select the arbitrator from among those persons qualified to serve
in accordance with the rules of the American Arbitration Association. Any
arbitration relating to this Agreement will be held in Columbus, Ohio. The
Company will pay (or reimburse the Executive) for arbitration filing fees, but
the Company and the Executive will each bear its/his other fees and expenses
incurred in connection with the arbitration proceedings unless otherwise awarded
by the arbitrator(s). To the extent that the reimbursement of fees during the
term of Executive’s employment under this Agreement (including any
reimbursements under this Section 8) or thereafter provides for a “deferral of
compensation” within the meaning of Code Section 409A, then such amount shall be
reimbursed in accordance with Treasury Regulation section 1.409A-3(i)(1)(iv),
including (i) the amount eligible for reimbursement or payment under such plan
or



--------------------------------------------------------------------------------

arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to any reimbursement or
in-kind benefit is not subject to liquidation or exchange for another benefit.

9. Representation and Warranty. The Executive represents and warrants to the
Company that no existing covenant, restriction, or other obligation restricts or
limits in any way the Executive’s ability to enter into this Agreement and to
perform his duties hereunder.

10. Notices. Any notices to be given hereunder by either party to the other may
be effected and shall be deemed to have been given when delivered personally in
writing or by mail, registered or certified, postage prepaid, with return
receipt requested. Mailed notices shall be addressed as follows:

 

  a. If to the Company:

Bob Evans Farms, Inc.

8111 Smiths Mill Road

New Albany, Ohio 43054

Attn: General Counsel — Legal Department

 

  b. If to the Executive, to the address on file with the Company.

Either party may change its address for notice by giving notice in accordance
with the terms of this Section 10.

11. General Provisions.

a. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

b. Invalid Provisions. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, then such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and still be legal, valid or enforceable.

c. Entire Agreement. This Agreement and the Recoupment Policy and any governing
award agreements, grant notices, and plan documents referenced herein together
set forth the entire understanding of the parties and supersede all prior
agreements or



--------------------------------------------------------------------------------

understandings, whether written or oral, with respect to the subject matter
hereof. No terms, conditions or warranties, other than those contained herein,
and no amendments or modifications hereto shall be binding unless made in
writing and signed by the parties hereto.

d. Binding Effect. This Agreement shall extend to and be binding upon and inure
to the benefit of the parties hereto, their respective heirs, representatives,
successors and assigns. This Agreement may not be assigned by the Executive, but
may be assigned by the Company to any person or entity that succeeds to the
ownership or operation of the business in which the Executive is primarily
employed by the Company.

e. Waiver. The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.

f. Headings. Headings of the sections herein are used solely for convenience and
shall not be used for interpretation or construing any word, clause, paragraph,
or provision of this Agreement.

g. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.

h. Taxes. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made hereunder by the Company to the Executive shall be
subject to withholding of such amounts relating to taxes as the Company may
reasonably determine that it should withhold pursuant to any applicable law or
regulations. In lieu of withholding such amounts, in whole or in part, however,
the Company may, in its discretion, accept other provision for payment of taxes,
provided that it is satisfied that all requirements of the law affecting its
responsibilities to withhold such taxes have been satisfied.

i. Section 409A. This Agreement shall be interpreted and administered in
compliance with Code Section 409A, to the extent applicable. By accepting this
Agreement, Executive hereby agrees and acknowledges that the Company does not
make any representations with respect to the application of Code Section 409A to
any tax, economic or legal consequences of any payments payable to Executive
hereunder. Further, by the acceptance of this Agreement, Executive acknowledges
that (i) Executive has obtained independent tax advice regarding the application
of Code Section 409A to the payments due to Executive hereunder, (ii) Executive
retains full responsibility for the potential application of Code Section 409A
to the tax and legal consequences of payments payable to Executive hereunder and
(iii) the Company shall not indemnify or otherwise compensate Executive for any
violation of Code Section 409A that may occur in connection with this Agreement.
The parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to comply with Code
Section 409A.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.

 

EXECUTIVE:

/s/ Douglas N. Benham

Douglas N. Benham BOB EVANS FARMS, INC. By:  

/s/ Paul S. Williams

  Paul S. Williams   Chair, Compensation Committee of the Board of Directors